


117 HR 3807 IH: Restaurant Revitalization Fund Replenishment Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3807
IN THE HOUSE OF REPRESENTATIVES

June 11, 2021
Mr. Blumenauer (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Small Business

A BILL
To amend the American Rescue Plan Act of 2021 to increase appropriations to the Restaurant Revitalization Fund, and for other purposes.


1.Short titleThis Act may be cited as the Restaurant Revitalization Fund Replenishment Act of 2021. 2.Appropriations for the Restaurant Revitalization FundSection 5003(b)(2) of the American Rescue Plan Act of 2021 (Public Law 117–2; 135 Stat. 85; 15 U.S.C. 9009c(b)(2)) is amended—
(1)in subparagraph (A)— (A)by striking $28,600,000,000 and inserting $88,600,000,000; and
(B)by inserting , of which $300,000,000 shall be for administrative expenses to carry out this section before the period at the end; and (2)in subparagraph (B)(i)(II), by striking $23,600,000,000 and inserting $83,300,000,000. 

